OPINION — AG — ** TEACHER — CONTRACT — MILITARY SERVICE ** IF THE RETURNING VETERN YOU REFER TO MEETS ALL OF THE REQUIREMENTS AND CONDITIONS, AND COMPLIES WITH THE TERMS OF THE CITED 1949 ACT, HE IS ENTITLED TO BE RE EMPLOYED FOR THE TEACHING POSITION HE LEFT WHEN HE ENTERED THE MILITARY SERVICE, FOR THE REMAINDER OF THE PERIOD FOR WHICH SAID POSITION WAS FILLED, OR WAS TO BE FILLED, DURING THE CURRENT FISCAL YEAR, AND THAT THE CONTRACT OF THE NEW TEACHER WHO WAS EMPLOYED FOR SUCH POSITION WILL BE THEREUPON BE TERMINATED, BY OPERATION OF SAID 1949 ACT. (ARMED FORCES, TEACHER, SCHOOLS, UNEXPIRED TERM, PERIOD OF EMPLOYMENT) CITE: 70 O.S. 6-103 [70-6-103], 72 O.S. 48 [72-48], 51 O.S. 25.1 [51-25.1], 51 O.S. 25.5 [51-25.5] (J. H. JOHNSON)